DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of U.S. Patent No. 10,375,990. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of examined application has every claimed subject matter of claims 1 – 28 of U.S. Patent No. 10,375,990.
The elements of claim 1, reads on elements of claims 1 and 5 of U.S. Patent No. 10,375,990; the elements of claim 2, reads on elements of claim 2 of U.S. Patent No. 10,375,990; the elements of claim 3, reads on elements of claim 3 of U.S. Patent No. 10,375,990; the elements of claim 4, reads on elements of claim 4 of U.S. Patent No. 10,375,990; the elements of claim 5, reads on elements of claim 1 of U.S. Patent No. 10,375,990; the elements of claim 7, reads on elements of claim 1 of U.S. Patent No. 10,439,334; the elements of claim 9, reads on elements of claim 1 of U.S. Patent No. 10,375,990; the elements of claim 11, reads on elements of claim 7 of U.S. Patent No. 10,375,990; the elements of claim 13, reads on elements of claim 7 of U.S. Patent No. 10,375,990; the elements of claim 14, reads on elements of claim 8 of U.S. Patent No. 10,375,990; the elements of claim 15, reads on elements of claim 8 of U.S. Patent No. 10,375,990; the elements of claim 16, reads on elements of claim 8 of U.S. Patent No. 10,375,990; the elements of claim 17, reads on elements of claim 9 of U.S. Patent No. 10,375,990; the elements of claim 18, reads on elements of claim 11 of U.S. Patent No. 10,375,990; the elements of claim 19, reads on elements of claim 15 of U.S. Patent No. 10,375,990; the elements of claim 20, reads on elements of claim 28 of U.S. Patent No. 10,375,990.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 – 4, 13, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by ALARCON et al. (US 2011/0265806).
Regarding claim 1, ALARCON et al. discloses an electronic inhalation device 100 comprising: a mouthpiece 104; 5a control unit 170, the control unit comprising a power cell 130 and a computer, wherein the computer comprises a computer processor, a memory and an input-output means; and a transmitter connected to the computer, wherein the computer is configured in use to collect and store data relating to the electronic inhalation device in the computer memory and transmit use data ([0057]), wherein the 10transmitter is an audio signalling means and is configured to transmit the use data by sound ([0056], [0071], [0073] and [0076]).
Regarding claim 2, ALARCON et al. discloses the electronic inhalation device is an electronic cigarette.
Regarding claim 3, ALARCON et al. discloses the computer is a microcontroller ([0057]).
Regarding claim 4, ALARCON et al. discloses the transmitter is configured to transmit the use data by wireless means ([0024], [0054], [0058] and [0074]).

Regarding claim 13, ALARCON et al. discloses the use data is optimized for transmission by sound ([0056], [0071], [0073] and [0076]).
Regarding claim 18, ALARCON et al. discloses the use data comprises details of individual inhalation events such as a date and time of each inhalation, or a duration of each inhalation ([0061]).
Regarding claim 20, ALARCON et al. discloses the transmitter is a speaker.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6, 8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ALARCON et al. (US 2011/0265806).
Regarding claim 6, ALARCON et al. discloses all the limitations except the inhalation count is stored in 1 byte or 2 bytes of data memory.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement the inhalation count is stored in 1 byte or 2 bytes of data memory for ALARCON’s et al. inhalation device for specific purposes.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, ALARCON et al. discloses all the limitations except the average inhalation time is stored in 1 byte or 2 bytes of data memory.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement the average inhalation time is stored in 1 byte or 2 bytes of data memory for ALARCON’s et al. inhalation device for specific purposes.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, ALARCON et al. discloses all the limitations except the session count is stored in 1 15byte or 2 bytes of data memory.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement the session count is stored in 1 15byte or 2 bytes of data memory for ALARCON’s et al. inhalation device for specific purposes.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, ALARCON et al. discloses all the limitations except the use data is stored in 8 bytes or less of data memory.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement the use data is stored in 8 bytes or less of data memory for ALARCON’s et al. inhalation device for specific purposes.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 14 – 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ALARCON et al. (US 2011/0265806) as applied to claim 1 above, and further in view of Cohen et al. (US 2011/0036346).
Regarding claim 14, ALARCON et al. discloses all the limitations except the use data further comprises header data at a start of the use data to indicate the start of the use data.
Cohen et al. discloses the use data includes header data at the start of the use data to indicate the start of the use data ([0049]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide Cohen’s et al. use data for ALARCON’s et al. electronic inhalation device wherein data includes header data at the start of the use data to indicate the start of the use data to provide required for instant device presentation of data.
Regarding claim 15, ALARCON et al. discloses all the limitations except the use data includes footer data at the end of the data to indicate the end of the data.
Cohen et al. discloses the use data includes footer data at the end of the data to indicate the end of the data ([0049]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide Cohen’s et al. use data for ALARCON’s et al. electronic inhalation device wherein data includes footer data at the end of the data to indicate the end of the data to provide required for instant device presentation of data.
Regarding claim 16, ALARCON et al. discloses all the limitations except the use data includes configuration data towards the start of the data to indicate how the data is configured for transmission.
Cohen et al. discloses the use data includes configuration data towards the start of the data to indicate how the data is configured for transmission ([0049]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide Cohen’s et al. use data for ALARCON’s et al. electronic inhalation device wherein data includes configuration data towards the start of the date to indicate how the data is configured for transmission to provide required for instant device presentation of data.
Regarding claim 17, ALARCON et al. discloses the configuration data indicates a frequency range of the data transmission or a duration of the data transmission, or an intensity of the data transmission. [0061], [00627).
Regarding claim 19, ALARCON et al. discloses all the limitations except the computer is configured in use to transmit the use data at a frequency substantially above a frequency range of typical background noise.
Cohen et al. discloses the computer is configured in use to transmit the use data at a frequency substantially above a frequency range of typical background noise ([0049]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide Cohen’s et al. use data for ALARCON’s et al. electronic inhalation device wherein the computer is configured in use to transmit the use data at a frequency substantially above a frequency range of typical background noise to provide required for instant device transmitting of data.

Response to Arguments
Applicant's arguments filed on 7/14/2022 have been fully considered but they are not persuasive. 
The applicant argues “the sound generation in Alarcon does not relate to the transmission of use data, wherein the skilled person would easily derive that use data refers to how a user uses the device, e.g., inhalation count, session count, and average inhalation time. Instead, it is clear from the disclosure of Alarcon that the sound generation therein relates to notifying a user when technical issues with the ESD or pack are detected or notifying a user when the pack identifies another user in proximity. Accordingly, claim 1 is novel over Alarcon because Alarcon does not7 Application No. 17/247,498teach a device with an audio signaling means configured to transmit use data by sound”.
The examiner points out paragraph 73 discloses “When there is a problem with the ESD 100 or the pack 200, the controller 210 may show an alert message or an error message on the display (not shown), generate an alert sound and/or the like. For example, when the container 140 is empty or the battery charge level is low in the ESD 100, the controller 210 may show a message on the display, activate the vibration motor 234 and/or the like. Further, when the heater 146 is overheating or malfunctioning, the controller 210 may control the LED indicator 206 to blink with shorter intervals, display a heater error message on the display, generate an alert sound and/or the like. In other words, any error detected in the ESD 100 may be transmitted to the pack 200. Further, when the pack 200 is connected to an external device, such as, e.g., computer or the like, an error message may be displayed on the external device.”
Regarding double patenting rejection: prior art U.S. Patent No.  10,439,334 (typographical error) replaced by U.S. Patent No. 10,375,990, it was used inadvertently in the body for addressing claims 1 and 11, however the main heading refers to the correct patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831